DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 5/23/2022 for application 16820565.  Claims 5, 7, & 15-18 are canceled by Applicant.  Claims 1-4, 6, & 8-14 are pending.  Claims 8-14 remain withdrawn from consideration.  Claims 1-4 & 6 are examined below.

Drawings
The drawings were received on 5/23/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hodinot 2012042657 in view of Romig 20130269364.
Regarding Independent Claim 1, Hodinot teaches a fuel device (Fig. 2, as follows) comprising: 
a housing (of 10, 20, 30, or of entire device in Fig. 2) including at least one fuel channel configured to direct, meter, sense or pump fuel there through (line 10 extends through 20 and the housing of 20 and is at least for directing/metering fuel); and 
a characterization device (60) coupled to the housing (coupled via control line or coupled to same housing as the remainder of components in Fig. 2) including a memory chip (para. [0066]), wherein the memory chip includes measured performance data of the at least one fuel channel (paras. [0078]-[0083]), wherein the characterization device includes a communication device configured to pass measured performance data to an electronic engine controller (para. [0082]).
Hodinot fails to teach the measured performance data includes fuel leakage rates from the housing.
Romig teaches a method and system for detecting fuel leaks from internal manifolds or passages in gas turbine engines (see Title, Fig. 2, and para. [0002]), the system comprising a memory storing a leak module (memory 102 with leak module 116), the leak module configured to calculate a difference between a desired fuel flow and an actual fuel flow, which difference indicates the presence of a leak and generally indicates a leakage rate (at least either a zero or non-zero rate) and this data is stored (paras. [0022] & [0026]).  Upon determining the presence of a leak, corrective actions may be taken by a controller (para. [0032]), which requires the communication of the leakage data for purposes of effecting such corrective actions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodinot’s fuel device such that the memory chip includes a leak module storing fuel leakage rates and communicates this data to a controller, as taught by Romig, in order to determine the presence of fuel leakage and take corrective action (Romig; para. [0032]).  The leakage may be from any of the fuel-carrying components in Hodinot’s fuel device, such as line 10 (i.e. the housing – or wall – of line 10) or the housing of the entire device shown in Hodinot’s Fig. 2.  Romig’s leakage module will detect leakage from any of these components and/or any housing.  Additionally, the inclusion of the leakage module in Hodinot’s memory chip results in the transmission of the leakage rates from the communication device to a controller, as with other data transmitted from the communication device, in order to take corrective action using the controller, as discussed above.
	Regarding Dependent Claim 2, Hodinot in view of Romig teaches the invention as claimed and as discussed above for claim 1, and Hodinot further teaches the at least one fuel channel includes a metering valve (20).
	Regarding Dependent Claim 3, Hodinot in view of Romig teaches the invention as claimed and as discussed above for claim 1, and Hodinot further teaches the at least one fuel channel includes a pressure regulating valve (40).
	Regarding Dependent Claim 4, Hodinot in view of Romig teaches the invention as claimed and as discussed above for claim 1, and Hodinot further teaches the fuel device is a fuel metering unit, a fuel pump, a flow divider valve, or a densimeter (Fig. 2, fuel metering unit).
	Regarding Dependent Claim 6, Hodinot in view of Romig teaches the invention as claimed and as discussed above for claim 1, the measured performance data includes a plurality of fuel pressure, fuel density, and fuel temperature conditions (each of these; para. [0079]).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because (1) Hodinot is no longer relied upon in any rejection under 35 U.S.C. 102, and (2) the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741